U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-3203 CHESAPEAKE CORPORATION 401(k) SAVINGS PLAN (Full title of the plan and the address of the plan if different from that of the issuer named below) CANAL CORPORATION formerly Chesapeake Corporation 1021 East Cary Street Richmond, Virginia23219 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) REQUIRED INFORMATION The Chesapeake Corporation 401(K) Savings Plan is subject to the requirements of the Employee Retirement Income Security Act of 1974, as amended ("ERISA").Attached hereto are the financial statements of the Chesapeake Corporation Retirement and 401(K) Savings Plan for the fiscal year ended December 31, 2008, prepared in accordance with the financial reporting requirements of ERISA. CHESAPEAKE CORPORATION 401(k) SAVINGS PLAN FOR THE YEAR ENDED DECEMBER 31, 2008 INDEX Page Report of Independent Registered Public Accounting Firm . . 1 Financial Statements: Statements of Net Assets Available for Benefits at December 31, 2008 and 2007. . 2 Statements of Changes in Net Assets Available for Benefits the Years Ended December 31, 2008 and December 31, 2007 . . . 3 Notes to Financial Statements . . 4-13 Supplemental Schedules*: Schedule of Assets (Held at End of Year) December 31, 2008 . . 14-15 Schedule of Assets (Held at End of Year) December 31, 2007 . . 16-17 Signatures . . 18 Exhibit Index . . 19 * All other schedules required by Section 2520.103-10 of the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator Chesapeake Corporation 401(k) Savings
